Citation Nr: 0903858	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine, degenerative disc disease, 
herniated nucleus pulposus, post-operative laminectomy and 
decompression (claimed as upper back strain and scoliosis).  

2.  Entitlement to an evaluation in excess of 10 percent for 
neuralgia, right ilioinguinal nerve secondary to right 
inguinal herniorrhaphy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his Substantive Appeal, the veteran requested a Board 
hearing; however, in a May 2008 statement the veteran 
withdrew his request for a hearing.  

The issue of entitlement to an initial evaluation in excess 
of 20 percent for lumbar spine, degenerative disc disease, 
herniated nucleus pulposus, post-operative laminectomy and 
decompression (claimed as upper back strain and scoliosis) 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
neuralgia, right ilioinguinal nerve secondary to right 
inguinal herniorrhaphy. 

2.  Throughout the course of the present claim and appeal, 
the established rating criteria for neuralgia, right 
ilioinguinal nerve secondary to right inguinal herniorrhaphy 
have reasonably described the veteran's disability level, 
i.e. severe to complete paralysis of the ilioinguinal nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
neuralgia, right ilioinguinal nerve secondary to right 
inguinal herniorrhaphy have not been met and referral for 
extraschedular evaluation is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 
38 C.F.R. § 4.124a, Diagnostic Code 8530 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an April 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected neuralgia, right ilioinguinal nerve secondary to 
right inguinal herniorrhaphy, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The September 2005 
rating decision explained the criteria for evaluating this 
disability under the applicable diagnostic code.  The 
November 2005 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected neuralgia, right 
ilioinguinal nerve secondary to right inguinal herniorrhaphy, 
as well as the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 
C.F.R. § 4.10, disability evaluations center on the ability 
of the body or system in question to function in daily life, 
with specific reference to employment.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claim such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.

VA has been unable to obtain all of the veteran's service 
treatment records, most of which were destroyed in the July 
1973 fire at the National Personnel Records Center (NPRC), 
but finds that no further development in this regard is 
necessary as the records are unobtainable and irrelevant to 
the current severity of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(2).  VA has assisted the veteran in obtaining 
evidence and afforded the veteran a physical examination as 
to the severity of his neuralgia, right ilioinguinal nerve 
secondary to right inguinal herniorrhaphy.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claim, the 
Board has considered whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran filed a claim for increase in March 2005 and was 
provided a VA examination in September 2005 to address the 
severity of this disability.  The examiner noted the history 
of the severance of the right ilioinguinal nerve during a VA 
hernia repair.  Flare-ups were noted and manifested by pain, 
weakness, fatigue and functional loss.  The veteran described 
pain occurring approximately five times per day with a sudden 
onset.  He described the pain as stabbing and "electrical 
shock" type in nature.  He related that the pain would last 
for a few moments, but would stop him from what he was doing.  
He described the pain as severe, when it occurred.  Objective 
examination showed paralysis, weakness, numbness, 
paresthesias and pain of the right inguinal area, but no 
tremors, stiffness, dyesthesias or impaired coordination.  
The examiner diagnosed paralysis of ilioinguinal nerve, 
right.  He noted nerve dysfunction and paralysis, but no 
neuritis or neuralgia.  He noted that the veteran was unable 
to pick up anything over 5 pounds in weight due to his back 
condition and the sudden onset of burning pain in the right 
inguinal region, which occurred without warning.  He found 
severe effects on the veteran's daily activities, including 
chores, shopping, exercise, recreation and traveling.  He 
noted that this condition prevented the veteran from 
exercising.  He also noted mild effects on feeding, bathing, 
dressing and grooming, as well as moderate effects on 
toileting.  

The veteran's service-connected neuralgia, right ilioinguinal 
nerve, is currently assigned the maximum 10 percent 
evaluation for severe to complete paralysis under 38 C.F.R. § 
4.124a, Diagnostic Code 8530.  In reviewing the rating 
schedule pertaining to diseases of the peripheral nerves, the 
Board does not find that any other diagnostic code is 
applicable because evaluation of paralysis of the 
ilioinguinal nerve is directly provided for therein.  See 
38 C.F.R. § 4.124a.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).

Effectively, the only way in which a disability in excess of 
the currently assigned 10 percent may be considered is 
through the application of the extraschedular rating 
provisions.  In the November 2005 statement of the case, the 
RO declined to refer the matter for consideration of an 
extraschedular rating.  

The issue of extraschedular rating is reasonably raised by 
the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The initial step is a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  If this is the case, then the RO or the 
Board must refer the matter to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees. 

The veteran's condition is manifested by paralysis, weakness, 
numbness, paresthesias and pain of the right inguinal area, 
but no tremors, stiffness, dyesthesias or impaired 
coordination.  The rating criteria contemplate severe to 
complete paralysis of the inguinal nerve.  This is the exact 
disability picture and purpose provided by the rating 
schedule.  38 C.F.R. §§ 4.10, 4.124a, Diagnostic Code 8530.  
Thus, the Board finds that the established rating criteria 
providing for a maximum 10 percent evaluation set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8530 reasonably describe 
the level of severity and symptomatology of the veteran's 
service-connected neuralgia, right ilioinguinal nerve 
secondary to right inguinal herniorrhaphy.  See Thun, 22 Vet. 
App. at 115.  This has been true throughout the course of the 
claim and appeal.  Accordingly, entitlement to an evaluation 
in excess of 10 percent must be denied and extraschedular 
referral is not warranted.  

Because the schedular criteria are adequate, it is not 
necessary to determine whether the disability picture 
exhibits other related factors such as marked interference 
with employment and frequent periods of hospitalization.  See 
Thun, 22 Vet. App. at 115-16.  For these reasons, referral 
for extraschedular consideration is not appropriate in this 
case.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
neuralgia, right ilioinguinal nerve secondary to right 
inguinal herniorrhaphy is denied and referral for 
extraschedular consideration is not warranted.


REMAND

With regard to the initial rating for the veteran's service-
connected back condition, the Board finds that the September 
2005 VA examination report is inadequate for rating purposes.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) provides 
that any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately under an appropriate diagnostic 
code.  In the section of the examination report pertaining to 
the spine, urinary incontinence, urinary frequency, urinary 
urgency, leg or foot weakness, numbness, paresthesias, falls, 
dizziness, unsteadiness and obstipation were noted, as were 
abnormal neurological findings of the extremities.  In 
response to the question "is [the] etiology of any of these 
complaints unrelated to claimed disability [?]" the examiner 
answered "no."  The odd negative phrasing of this question 
indicates that these abnormalities may or may not be 
attributable to the veteran's lumbar spine, degenerative disc 
disease, herniated nucleus pulposus, post-operative 
laminectomy and decompression (claimed as upper back strain 
and scoliosis).  

When a medical examination report is susceptible to multiple 
fair, but inconsistent, meanings, the Board must return the 
report to the examiner for clarification.  Vazquez-Flores, 22 
Vet. App. at 37.  Moreover, should any associated neurologic 
abnormalities be found to be at least as likely as not 
attributable to this disability, the examination report is 
inadequate for rating purposes as it does not describe in 
detail urinary frequency, obstipation or the severity of any 
other possibly associated neurologic abnormalities.  See 
38 C.F.R. §§ 4.114, 4.115a, 4.115b, 4.124a.  

If an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  
Accordingly, further orthopedic and neurologic examinations 
are necessary to decide this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the current level of 
impairment due to the service-connected 
back condition.  The claim folder must be 
made available to the examiners for 
review. 

a).  The orthopedic examination must 
include range of motion of the 
thoracolumbar spinal segment, expressed 
in degrees.  The examiner is asked to 
determine whether there is weakened 
movement, excess fatigability, functional 
loss due to pain to include during flare-
ups or with repetitive use, or painful 
motion, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
limitation of motion. 

b).  The neurological examiner is asked 
to comment on whether the veteran has 
incapacitating episodes of intervertebral 
disc syndrome of the lumbar spine, that 
is, whether the condition requires bed 
rest prescribed by a physician and 
treatment by a physician, and, if so, the 
duration and frequency of the 
incapacitating episodes. 

The neurological examiner is also asked 
to describe any neurological deficits 
attributable to the service-connected 
back condition  

The examiner(s) should also address the 
impact of this disability on the 
veteran's ability to work.  

Complete rationale must be provided for 
the opinions expressed.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and adjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


